Per Curiam.
This writ brings up for review an order of the judge of the Monmouth Circuit Court correcting assessments for local improvements in the borough of Neptune City, upon appeal under the Home Rule act (Pamph. L. 1917, ch. 152), and the amendments thereof.
The improvement involved was a sanitary sewer system completed in 1929, consisting of a disposal plant, outfall line, ehloriuator and treatment plant, and sewer mains. The net cost of the entire project was $] 99,858.16, which cost was apportioned to treatment plant in the sum of $101,846.33 and for sewer service in the sum of $98,011.19. The cost of the sewers was assessed against the properties to be served by dividing the cost by the front footage of such properties. The cost of the treatment plant was apportioned to the area determined to be available for drainage to the sewer lines by dividing such area into units of one hundred square feet and the total number of units divided into the cost of the plant.
We are asked to reverse and set aside the order of the Circuit Court on the ground that it is not supported by the weight of the evidence before the Circuit Court on the appeal.
*470The Circuit Court judge carefully weighed the evidence and concluded that the assessments appealed from were not just and fair assessments, having regard to the benefits conferred, and made an order correcting same. Carton v. Borough of Neptune, 16 N. J. Mis. R. 5; 196 Atl. Rep. 672.
A careful review of the evidence and proofs satisfies us that the order of the Circuit Court judge was warranted and that this court should not set aside the order under review on the ground that the conclusiveness of the proofs does not sustain it.
The order under review is affirmed, and the writ of certiorari is dismissed.